DETAILED ACTION
This Office Action is responsive to application number 15/379,457 NON-SLIP TOILET TRAINING DEVICES, filed on 12/14/16.  Claims 1, 4-11, 13 and 15-22 are pending.  Claims 2, 3, 12 and 14 have been cancelled
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/28/2021 has been entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “resilient material of the raised portion extends into and is integrated with the seat positioner, of claims 21 and 22, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Regarding claims 21 and 22, the resilient material of the raised portion extends into and is integrated with the seat positioner, has not been previously disclosed.  The specification is silent with regard to this limitation and the drawings do not clearly show the resilient material of the raised portion extending into and integrated with the seat positioner.  It appears that applicant may be relying on Figures 3, 4 & 6 for this limitation but with the view being perspective view it cannot be ascertained if 30 contacts 22A much less is integrated with 22A.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-11, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (US Pub. 2014/0259338) in view of Weiss (US 3,601,822) in further view of Dunn et al. (US Pub. 2007/0101482). 
Regarding claims 1 Welch discloses a toilet training device (100; Fig. 1) comprising a substantially circular seat portion (at 260; Fig. 1) having a top surface (200; Fig. 1), a bottom surface (300; Fig. 2), a front portion (210; Fig. 1), a back portion (220), and a pair of side portions (230, 240);  and a raised portion (212; Fig. 2, ¶ [0016]) 
Welch fails to show at least one at least, one semi-circular seat positioner projecting downward from the bottom surface, the semi-circular seat positioner haying an exterior curved surface that is contoured to abut against the inner circumference of a toilet seat, and an interior curved surface that opens towards a center of a toilet bowl when installed.  However, in a similar child toilet training device Dunn shows at least, one semi-circular seat positioner (22; Fig. 2) projecting downward from the bottom surface (at 26), the semi-circular seat positioner haying an exterior curved surface that is contoured to abut against the inner circumference of a toilet seat, and an interior curved surface that opens towards a center of a toilet bowl when installed (¶ [0024-0025]).  Dunn details that using this type of seat positioner are configured in such a way 
Regarding claim 4 Welch discloses the toilet training device of claim 1, and further discloses wherein the back portion (220) is positioned higher than the front portion (Fig. 1).
Regarding claims 5, 6 Welch shows the device of claim 1, and shows handles 232, 242; Fig. 1) extending from the sides portions (230, 240, respectively; ¶ [0016]).  Welch shows the handles (232, 242) are comprised of resilient material (note, handles 232, 242 are constructed from polypropylene, or thermoplastics, i.e. resilient material; Fig. 1; ¶ 0015]: CLM 6).  
Regarding claims 7 and 8 Welch as combined fails to show a stand member extending from the back portion to allow the training device to stand vertically on the back portion when not in use; and wherein the stand portion is a pair of elongated flat surfaces.  However, Dunn shows a stand member (20; figure 2) extending from the back portion (33,as shown) to allow the training device (10) to stand vertically on the back portion when not in use (stand members 20 are utilized in order to store toilet training device 10 in a vertical upright position (¶ [0022]). Dunn further shows wherein the stand member (20) comprises a pair of elongated flat surfaces (Figs. 2 and 4; ¶ 0023]).  Therefore it would have been obvious to one of ordinary skill in the art before 

Regarding claim 9 Welch discloses the toilet training device of claim 1, and further discloses further comprising a lower rim ( 250; i.e. an outer edge) positioned on a bottom surface of the seat portion (at 260) which substantially encircles a bottom portion of the training device (¶ [0016]).
Regarding claims 10 and 18 Welch further discloses wherein the lower rim (250) is covered by a layer of resilient material (282: along entire edge 250 is co-molded materiel 252; Fig. 2; ¶ [0016] to promote friction between the toilet training device (100) and a toilet on which it is positioned (co-molded material 252 frictionally grips top 814 of toilet seat 610; Fig. 5).  
Regarding claims 11 and 19 Welch shows wherein the lower rim (250) includes a front projection  (shown as the right portion of peripheral edge 256 that extends from handle 232 to handle 242; figure 2) which extends beyond the raised portion; {(extends forward of beyond raised portion 212, as shown: Figures 2 and 3) to promote traction between the toilet training device (100) and a toilet on which it is positioned (co-molded material 252 frictionally grips top 814 of toilet seat 610; figure 5; ¶ [0016]).  
Regarding claims 13, 15 and 20 Welch as combined shows a plurality of seat positioners (320, 340, 520, 530; Fig. 3; 22; Fig. 2, Dunn as combined; semi-circular such that they are curved to fit opening of toilet; CLM 15) which extend from a bottom portion of the seat portion and adapted to secure within a center hole of a standard toilet 
Regarding claim 16 Welch discloses a toilet training device (100; Fig. 1) comprising a substantially circular seat portion (at 260; Fig. 1) having a top surface (200; Fig. 1), a bottom surface (300; Fig. 2), a front portion (210; Fig. 1), a back portion (220), and a pair of side portions (230, 240);  and a raised portion (212; Fig. 2, ¶ [0016]) fixedly attached to and extending substantially flush from the top surface (200) and positioned in the front portion (210; Fig. 1).  But Welch fails to show the raised portion is flexible and resiliently flexes flat with downward pressure by a toddler.  However, Weiss shows a raised portion (31; is flexible and resiliently flexes flat with downward pressure by a toddler (resilient splash guard 31 bends, such that it may be substantially flattened, in a situation where a child falls forwardly off combination toilet seat cover (10; i.e. with the weight or downward pressure of the child applied to splash guard 31; column 4, lines 50-70).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welch to include making the splash guard flexible and resilient for the safety and comfort of the child during use as shown by Weiss.
Welch shows handles 232, 242; Fig. 1) extending from the sides portions (230, 240, respectively; ¶ [0016]).  Welch shows the handles (232, 242) are comprised of resilient material (note, handles 232, 242 are constructed from polypropylene, or thermoplastics, i.e. resilient material; Fig. 1; ¶ 0015]).  
Welch fails to show at least one at least, one semi-circular seat positioner projecting downward from the bottom surface, the semi-circular seat positioner haying 
Regarding claim 17 Welch further discloses wherein the lower rim (250) is covered by a layer of resilient material (282: along entire edge 250 is co-molded materiel 252; Fig. 2; ¶ [0016] to promote friction between the toilet training device (100) and a toilet on which it is positioned (co-molded material 252 frictionally grips top 814 of toilet seat 610; Fig. 5).
Claim(s) 21 and 22Welch et al. (US Pub. 2014/0259338) in view of Weiss (US 3,601,822) in view of Dunn et al. (US Pub. 2007/0101482) in further view of Joyce et al. (US 2,266,641). 
Regarding claims 21 and 22 Welch as combined shows the toilet training device but fails to show the resilient material of the raised portion extends into and is integrated with the seat positioner.   However, Joyce shows a toilet training device (1) with a resilient material (22) that extends into and is integrated with the seat positioner (2 and 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welch as combined to include the resilient material of the raised portion extending into and integrated with the seat positioner for the purpose of increasing frictional contact between the device and the toilet bowl to keep the device in place during use as shown by Joyce (note, claim 8).
Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered and have been addressed above in the body of this action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        6/8/2021